EXHIBIT 10.12
MARTIN MARIETTA MATERIALS, INC.
RESTRICTED STOCK UNIT AGREEMENT
     THIS RESTRICTED STOCK UNIT AGREEMENT (the “Award Agreement”), made as of
_________, between Martin Marietta Materials, Inc., a North Carolina corporation
(the “Corporation”), and «FirstName» «LastName», «Address1», «City», «State»
«PostalCode» (the “Employee”).
1. GRANT
     Pursuant to the Martin Marietta Materials, Inc. Amended and Restated
Stock-Based Award Plan (the “Plan”), the Corporation hereby grants the Employee
«RestrictedStock» Restricted Stock Units on the terms and conditions contained
in this Award Agreement, and subject to the terms and conditions of the Plan.
The term “Restricted Stock Unit” or “Unit(s)” as used in this Award Agreement
refers only to the Restricted Stock Units awarded to the Employee under this
Award Agreement.
2. GRANT DATE
     The Grant Date is _________.
3. RESTRICTION PERIOD
     Subject to the terms and conditions hereof and of the Plan, the restriction
period begins on the Grant Date and ends on _________ (the “Vesting Date”).
4. DIVIDEND EQUIVALENTS
     On each date that dividends are paid (each a “Dividend Payment Date”) on
shares of the Corporation’s common stock, par value $0.01 per share (the “Common
Stock”) with respect to which the record date (the “Record Date”) also occurs
during the Restriction Period, the Corporation will credit to an account for the
Employee an amount equal to the dividend paid on a share of the Common Stock
multiplied by the number of Restricted Stock Units. These dividend equivalent
amounts shall be paid to the Employee quarterly on each March 31, June 30,
September 30 and December 31 during the Restriction Period; provided, however,
that if any such date falls on a non-business day, such payment will be made on
the business day immediately prior to such date. Any remaining dividend
equivalent amounts credited to the account of the Employee on the date that the
Restricted Stock Units are converted to shares of Common Stock, or subsequently
credited to such account with respect to a Record Date that occurs during the
Restriction Period, shall be paid to the Employee on the next successive
Dividend Payment Date. The dividend equivalent amounts shall be paid from the
general assets of the Corporation and shall be treated and reported as
additional compensation for the year in which payment is made.

 



--------------------------------------------------------------------------------



 



5. AWARD PAYOUT
     Unless forfeited or converted and paid earlier as provided in Section 7
below, the Restricted Stock Units granted hereunder will vest (“Vest”) and be
converted into shares of Common Stock and delivered to the Employee as soon as
practicable following the Vesting Date (but in no event later than 60 days
following the Vesting Date) provided that the Employee is employed by the
Corporation on the Vesting Date. The vesting and conversion from Units to Common
Stock will be one Unit for one share of Common Stock.
6. TRANSFERABLE ONLY UPON DEATH
     This Restricted Stock Unit grant shall not be assignable or transferable by
the Employee except by will or the laws of descent and distribution.
7. TERMINATION, RETIREMENT, DISABILITY OR DEATH
 
(a)
 
Termination. If the Employee’s employment with the Corporation is terminated
prior to the Vesting Date for any reason other than on account of death,
Disability or Retirement (in each case, as defined below), whether by the
employee or by the Corporation, and in the latter case whether with or without
cause, then the Units will be forfeited upon such termination.
 
 
(b)
 
Retirement or Disability. If the Employee’s employment with the Corporation is
terminated prior to the Vesting Date upon Retirement (as defined below) or as
the result of a disability under circumstances entitling the Employee to the
commencement of benefits under a long-term disability plan maintained by the
Corporation (“Disability”), then the restriction period shall be accelerated so
as to cause all outstanding units to be converted to shares of Common Stock;
provided, however, that in the case of the Employee’s termination on account of
Retirement or Disability, if the Vesting Date occurs following such termination
but before the date which is six months following such termination, the Vesting
Date shall be postponed until the date that is six months following such
termination, but only to the extent that the Employee is determined by the
Corporation to be a “specified employee” within the meaning of Section 409A the
Internal Revenue Code of 1986, as amended (“Section 409A) on the date of such
termination. “Retirement” is defined as termination of employment with the
Corporation after reaching age 62 under circumstances that qualify for normal
retirement in accordance with the Martin Marietta Materials, Inc. Pension Plan;
provided, that, the Management Development and Compensation Committee of the
Board of Directors may in its sole discretion classify an Employee’s termination
of employment as Retirement under other circumstances.

 



--------------------------------------------------------------------------------



 



 
(c)
 
Death. If, prior to the Vesting Date, the Employee dies while employed by the
Corporation or after termination by reason of Disability, then the Restriction
Period shall lapse and the Vesting Period shall be accelerated and all
outstanding Units shall be converted into shares of Common Stock and delivered
to the Employee’s estate or beneficiary.
 
 
(d)
 
Committee Negative Discretion. The Management Development and Compensation
Committee of the Board of Directors may in its sole discretion decide to reduce
or eliminate any amount otherwise payable with respect to an award under
Sections 7(b) or 7(c).

8. TAX WITHHOLDING
     At the time Units are converted into shares of Common Stock and delivered
to the Employee, the Employee will recognize ordinary income equal to the fair
market value of the common shares received. The Corporation shall withhold
applicable taxes as required by law at the time of such Vesting by deducting
shares of Common Stock from the payment to satisfy the obligation prior to the
delivery of the certificates for shares of Common Stock. Withholding will be at
the minimum rates prescribed by law; therefore, the Employee may owe additional
taxes as a result of the distribution. The Employee may not request tax to be
withheld at greater than the minimum rate. If the Employee terminates employment
on account of Disability or Retirement and the Units are not forfeited, the
Corporation may require the Employee to pay to the Corporation or withhold from
the Employee’s compensation, by canceling Units or otherwise, an amount equal to
satisfy the obligation to withhold federal employment taxes as required by law.
9. CHANGE IN CONTROL
     In the event of a change in control of the Corporation, as defined in
Section 11 of the Plan, the Restriction Period of all outstanding Units shall
lapse and the Vesting Date shall be accelerated and all outstanding Units to
convert to shares of Common Stock.
10. AMENDMENT AND TERMINATION OF PLAN OR AWARDS
     As provided in Section 8 of the Plan, subject to certain limitations
contained within Section 8, the Board of Directors may at any time amend,
suspend or discontinue the Plan and the Management Development and Compensation
Committee of the Board of Directors may at any time alter or amend all Award
Agreements under the Plan. Notwithstanding Section 8 of the Plan, no such
amendment, suspension or discontinuance of the Plan or alteration or amendment
of this Award Agreement shall accelerate any distribution under the Plan or,
except with the Employee’s express written consent, adversely affect any
Restricted Stock Unit granted under this Award Agreement; provided, however,
that the Board of Directors or the Management Development and Compensation
Committee may amend the Plan or this Award Agreement to the extent it deems
appropriate to cause this Agreement or the Units hereunder to comply with
Section 409A (including the distribution requirements thereunder) or be exempt
from Section 409A or the tax penalty under Section 409A(a)(1)(B). If the Plan
and the Award Agreement are terminated in a manner consistent with the
requirements of Treas. Reg. § 1.409A-3(j)(4)(ix), the Board of Directors may, in
its sole discretion, accelerate the conversion of Units to shares of Common
Stock and immediately distribute such shares of Common Stock to the Employee.

 



--------------------------------------------------------------------------------



 



11. EXECUTION OF AWARD AGREEMENT
     No Restricted Stock Unit granted under this Award Agreement is
distributable nor is this Award Agreement enforceable until this Award Agreement
has been fully executed by the Corporation and the Employee. By executing this
Award Agreement, the Employee shall be deemed to have accepted and consented to
any action taken under the Plan by the Management Development and Compensation
Committee, the Board of Directors or their delegates.
12. MISCELLANEOUS
 
(a)
 
Nothing contained in the Award Agreement confers on the Employee the rights of a
shareholder with respect to this Restricted Stock Unit award during the
Restriction Period.
 
 
(b)
 
For purposes of this Award Agreement, the Employee will be considered to be in
the employ of the Corporation during an approved leave of absence unless
otherwise provided in an agreement between the Employee and the Corporation.
 
 
(c)
 
Nothing contained in this Award Agreement or in any Restricted Stock Unit
granted hereunder shall confer upon any Employee any right of continued
employment by the Corporation, expressed or implied, nor limit in any way the
right of the Corporation to terminate the Employee’s employment at any time.
 
 
(d)
 
Except as provided under Section 6 herein, neither these Units nor any of the
rights or obligations hereunder shall be assigned or delegated by either party
hereto.

13. NOTICES
Notices and all other communications provided for in this Award Agreement shall
be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by overnight mail courier service, postage prepaid,
addressed as follows:
If to the Employee, to the address set forth
in the first paragraph in this Award Agreement.
If to the Corporation, to:
Martin Marietta Materials, Inc.
2710 Wycliff Road
Raleigh, NC 27607
Fax: (919) 783-4535
Attn: Corporate Secretary
or to such other address or such other person as the Employee or the Corporation
shall designate in writing in accordance with this Section 13, except that
notices regarding changes in notices shall be effective only upon receipt.
14. GOVERNING LAW
     This Award Agreement shall be governed by the laws of the State of North
Carolina.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed and the Employee has hereunto set his hand as of the day and year first
above written.
 
 
 
 
 
 
 
 
 
MARTIN MARIETTA MATERIALS, INC.
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
Corporate Secretary
 
 
 
 
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(Employee’s Signature)
 
 

 